Citation Nr: 0008663	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-03 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic disorder 
of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back muscular strain with arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for  
the postoperative residuals of a ganglion cyst with synovitis 
of the left wrist.

4.  Entitlement to an evaluation in excess of 10 percent for 
headaches as the residual of concussion.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to June 
1994. 


FINDINGS OF FACT

1.  The claim for service connection for a chronic disorder 
of the cervical spine is supported by cognizable evidence 
showing that this disability is of service origin.

2.  The veteran's service-connected chronic muscle strain of 
the lower back with arthritis, rated by analogy to 
lumbosacral strain, is characterized by limitation of motion 
which is intensified by pain.  

3.  The veteran's service-connected postoperative residuals 
of a ganglion cyst with synovitis of the left wrist is 
presently characterized by no more than a limitation of 
dorsiflexion of the left wrist to less than 15 degrees, or a 
limitation of palmar flexion to in line with the forearm.  

4.  The veteran's service-connected headaches as the residual 
of concussion are presently characterized by no more than 
purely subjective complaints, that is, headaches, recognized 
as symptomatic of brain trauma.  





CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic disorder 
of the cervical spine is  well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).

2.  A 20 percent evaluation for chronic muscle strain of the 
lower back with arthritis is warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, and Part 4, Codes 5292, 5295 (1998).

3.  An evaluation in excess of 10 percent for the 
postoperative residuals of ganglion cyst with synovitis of 
the left wrist is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, Codes 5214, 5215 
(1998).  

4.  Entitlement to an evaluation in excess of 10 percent for 
headaches as the residual of concussion is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, Codes 8045, 9304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service clinical records dated in December 1991 reveal that 
the veteran was seen at that time following a blow to the 
head with a "2x4."  At the time of evaluation, the veteran 
complained of daily headaches, as well as "black eyes" which 
had been present since the previous Saturday.  The veteran 
stated that, at the time of the incident in question, he 
experienced no loss of consciousness.  He was, however, 
experiencing difficulty with "occasional dizziness."  On 
physical examination, there was a puffy area over the 
veteran's forehead, as well as evidence of bilateral "black 
eyes."  Cranial nerves II through XII were intact, and the 
veteran's memory was within normal limits.  The clinical 
assessment was minor concussion (post concussion syndrome).  

Radiographic studies of the veteran's lumbosacral spine 
conducted in early October 1992 were consistent with normal 
alignment, and no evidence of fractures, dislocations, or 
bony or soft tissue abnormalities.  

In July 1993, the veteran underwent a ganglionectomy for 
removal of a ganglion on the dorsal aspect of his left wrist.  

Magnetic resonance imaging (MRI) of the veteran's left wrist 
conducted in March 1994 was consistent with the postoperative 
residuals of ganglion excision, with edema, but no mass or 
area of abnormal enhancement.  

In mid-October 1994, a Department of Veterans Affairs (VA) 
Persian Gulf examination was accomplished.  At the time of 
examination, the veteran complained of dorsal swelling and 
decreased range of motion of his left (minor) wrist, as well 
as an inability to lift objects with his left hand.  
According to the veteran, he currently suffered from chronic 
left wrist pain, as well as swelling and decreased range of 
motion, though his symptoms had improved somewhat since his 
inservice ganglion removal.  The veteran stated that, in 
1992, while in service, he suffered a concussion when he was 
hit in the forehead with a shelf.  At that time, the veteran 
reportedly experienced a loss of consciousness, following 
which he was left with "severe headaches."  

On physical examination, the veteran's neck displayed a full 
range of motion, with pain during side movements.  Muscle 
strength was strong and equal bilaterally in the upper and 
lower extremities.  With the exception of decreased flexion 
of the left wrist, both of the veteran's wrists were within 
normal limits.  Tests of straight leg raising were negative 
bilaterally, and the veteran's spine was nontender on 
palpation.  The lumbosacral curvature was within normal 
limits, and the veteran's spine displayed a full range of 
motion.  The clinical impressions were of a history of 
ganglion removal from the left wrist, with residual left 
wrist pain, swelling, and decreased movement; and a history 
of concussion while in the military in 1992, with residual 
headaches.  

Private outpatient treatment records covering the period from 
November 1994 to April 1996 show treatment during that time 
for various neck and back problems.  In mid-November 1994, 
the veteran stated that he was "feeling improved" regarding 
his neck, lower back, and wrist.  The veteran's neck appeared 
to be "clear," with no evidence of biomechanical dysfunction 
at C5-6 or C6-7.  

Private records of hospitalization dated in May and June 1995 
reveal that the veteran was seen at that time for various 
back-related problems.  At the time of evaluation, the 
veteran gave a history of a back injury in January 1995.  
Reportedly, at that time, the veteran was cutting copper 
tubing with large cutters, and suddenly felt a "stabbing 
pain" in his lower back.  Radiographic studies revealed 
evidence of mild degenerative disc disease at the level of 
the 5th lumbar vertebra and 1st sacral segment with mild 
retrolisthesis of L5 and S1.  The pertinent diagnosis was 
degenerative L5 - S1 disc disease with mild L5 - S1 
retrolisthesis.  

On VA orthopedic examination in April 1996, it was noted that 
the veteran was currently working in a lumber mill, though 
tolerating that employment "only fairly well" due to back 
pain.  The veteran stated that he could not recall any 
orthopedic difficulty prior to his military service, and 
stated that, in his opinion, his "orthopedic difficulty" 
started "in the second half of the military," following 
"parachute jumping."  According to the veteran, he suffered 
from a "bothersome pain" in his neck, as well as in both 
trapezius muscles, and at the right shoulder joint.  The 
veteran experienced chronic pain in his left wrist, and there 
was a small prominence where his previous ganglion had been 
excised.  The veteran complained of left hand pain near the 
wrist, in conjunction with some feelings of weakness from 
wrist pain, but no numbness.  According to the veteran, his 
left hand was "OK," with the exception of certain symptoms 
relating to his wrist.  The veteran stated that he suffered 
from chronic pain "in the full length of his thoracic and 
lumbar spine," which was the worst in his lower back.  In 
order of severity, the veteran's most bothersome health 
problems over the past three months had been chronic back 
pain (worse in the lower back), pain in the left wrist, and 
neck pain.  

On physical examination, the veteran's toe and heel walking 
strength was satisfactory bilaterally.  He could flex forward 
and reach to his lower tibia.  Percussion of the flexed spine 
was painful at the level of the fourth lumbar vertebra.  Back 
motion allowed flexion to 95 degrees, with extension to 35 
degrees, rotation of 40/40 degrees, and lateral bending of 
35/35 degrees, accompanied by "some pain."  There was some 
tenderness at the level of the fourth lumbar vertebra, though 
the alignment of the veteran's spine was "OK."  Reflexes were 
normal at the knees and ankles, and the extensor muscles and 
sensation were normal at the lower legs and feet.  Wrist 
motion allowed flexion of 80/40 degrees, with extension of 
75/75 degrees, radial deviation of 20/20 degrees, ulnar 
deviation of 45/45 degrees, pronation of 90/90 degrees, and 
supination of 90/90 degrees, accompanied by "some pain."  The 
veteran's left wrist was tender at the radial and dorsal 
aspects, and at the ulno-carpal joint.  The clinical 
assessment was history of neck pain in the military and 
since, with continuing symptoms diagnosed as chronic muscular 
strain, "degenerative status per VA radiology;" back pain in 
the thoracic and lumbar area, worse in the lower back, with 
continuing symptoms diagnosed as chronic muscular strain, 
"degenerative status per VA radiology;" and left wrist status 
post excision of a ganglion in the military, with continued 
pain and loss of motion in the left wrist, diagnosed as 
chronic synovitis in conjunction with some bothersome 
postoperative scarring.  

VA radiographic studies of the veteran's lumbar spine 
conducted in early May 1996 showed normal alignment, with 
intervertebral discs which were normal in size.  There was 
mild anterior wedging of the first lumbar vertebra, as well 
as minimal Schmorl's node formation at the level of the first 
and second lumbar vertebrae.  The clinical impression was of 
mild anterior wedging of the L1 vertebral body, consistent 
with an old compression fracture.  

Radiographic studies of the veteran's wrists, likewise 
conducted in early May 1996, showed a normal density in 
trabecular pattern, with no fractures or dislocations.  The 
clinical impression was of a negative examination of both 
wrists.  

Radiographic studies of the cervical spine were consistent 
with normal alignment, and paravertebral bodies which were 
normal in size and density.  The intervertebral discs were 
normal in height, and the posterior elements were intact.  
The clinical impression was of negative examination of the 
cervical spine.  

In mid-May 1996, a VA neurological examination was 
accomplished.  At the time of examination, the veteran 
complained of pain in his lower back over the past 18 months, 
with occasional "shooting pain" into the right leg.  
Additional complaints included headaches, and neck stiffness.  

On physical examination of the veteran's neck and low back, 
he exhibited "much pain behavior."  The veteran's neck range 
of motion was mildly limited in all directions of gaze, 
accompanied by some pain behavior.  Adson's maneuvers were 
negative.  The veteran's lumbar spine displayed a limited 
range of motion, again with "jerking and wincing."  Straight 
leg raising was full when tested formally, and again when 
sitting and distracted.  The veteran's motor strength was 
normal in both upper and lower extremities, and there was no 
evidence of either atrophy or fasciculation.  At the time of 
examination, the veteran was able to walk on his heels and 
toes without difficulty.  Pinprick sensation was intact in 
both upper and lower extremities, and tests of temperature 
and light touch were unrevealing.  Degenerative reflexes were 
not visualized, and deep tendon reflexes were both 
physiological and symmetrical.  The clinical impression was 
of chronic cervical strain from an injury in 1992; and 
mechanical low back pain.  

Private medical records covering the period from February to 
June 1997 show treatment during that time for various back-
related problems.  In correspondence of early June 1997, the 
veteran's private chiropractor wrote that he had treated the 
veteran on 10 occasions in 1997 "through two episodes of 
acute low back and right hip pain."  According to the 
veteran's chiropractor, he (the veteran) suffered from 
"severe degenerative joint disorder at the L5 - S1 level."  

On VA computerized axial tomography (CT) of the lumbar spine 
conducted in November 1997, it was noted that scans of 
L1 - L2 and L2 - L3 revealed no evidence of disc bulge or 
herniation, or of any compromise of the exiting nerve roots.  
Scans of L3 - L4 and L4 - L5 showed mild posterior disc 
bulging, without definite evidence of herniation.  There were 
some hypertrophy of the facets and ligamenta flava at the 
L4 - L5 level, though the exiting nerve roots did not appear 
to be affected at either level.  Scans of the L5 - S1 level 
revealed some calcification in the right anterolateral aspect 
of the spinal canal, apparently compacting the thecal sac, 
possibly representing either osteophytosis or old extruded 
disc material.  At the time of evaluation, there was no 
definite evidence of acute herniation.  

On private orthopedic examination in early March 1998, the 
veteran gave a history of low back and leg pain, particularly 
on the right.  According to the veteran, his low back pain 
had been present for approximately 3 to 4 years.  Since the 
outset of the pain, the veteran had noticed numbness and 
weakness in his legs and feet bilaterally, as well as pain 
which "wakened him from sleep."  The veteran stated that his 
pain was "generally severe, sharp, and shooting at times."  

On physical examination, the veteran complained of spasms and 
cramping bilaterally in his lower lumbar region, with a 
centrally located "pins and needles" sensation, as well as 
"numbness and tingling" posteriorly down both legs.  There 
was tenderness and spasm bilaterally in the lower lumbar 
paraspinal muscles on palpation.  Range of motion 
measurements showed flexion to 80 degrees, with extension to 
30 degrees, lateral flexion to 40 degrees bilaterally, and 
lateral rotation to 60 degrees, also bilaterally.  Sensation 
to light touch, proprioception, and vibration was normal 
bilaterally, and motor strength was 5/5 throughout.  Tests of 
straight leg raising were positive in the supine position 
"for right symptoms."  The clinical assessment was of 
mechanical back pain, and mild L4 - L5 spinal stenosis.  

On VA orthopedic examination in mid-March 1998, the veteran 
complained of a "bothersome headache," as well as neck 
discomfort.  His upper extremities were "OK," with the 
exception of pain and a loss of motion in the left wrist.  
The veteran stated that his hands did not have any pain, 
numbness, or weakness.  According to the veteran, he suffered 
from "chronic, severe pain" in his lower back which 
occasionally radiated into both hip areas.  Reportedly, his 
most bothersome health problem in the past three months was 
low back pain, followed by stomach distress, and left wrist 
pain.  The veteran's "fourth worst problem" was headaches.  
The veteran complained of chronic pain in his left wrist, and 
stated that he felt that there was "still a mass there off 
and on."  

On physical examination, the veteran was able to rise on his 
toes and heels.  He could flex forward, and reach to his 
lower tibia.  Percussion of the flexed spine was painful at 
L5.  Back motion allowed flexion to 80 degrees, with 
extension to 30 degrees, rotation to 40/40 degrees, and 
lateral bending to 35/35 degrees.  There was some moderate 
pain with the aforementioned movements, as well as a moderate 
tenderness at L5, with the remainder of the spine nontender.  
Reflexes were normal at the knees and ankles, and the 
extensor muscles and sensation were normal at the lower legs 
and feet.  Tests of straight leg raising were "easily 
tolerated" at 80 degrees.  

Range of motion of the veteran's wrist showed flexion of 
80/45 degrees, extension of 70/60 degrees, radial deviation 
of 20/20 degrees, ulnar deviation of 45/45 degrees, pronation 
of 90/90 degrees, and supination of 90/90 degrees.  The 
veteran's left wrist showed some pain with these movements, 
and there was a moderate, generalized tenderness, somewhat 
worse dorsally in the veteran's left wrist.  At the time of 
examination, there was noted a well-healed, short surgical 
scar transversely on the dorsum of the veteran's left wrist, 
though with no evidence of any type of mass in the area.  The 
clinical assessment was of continued back pain, mostly in the 
low back, diagnosed as chronic muscular strain superimposed 
on some degenerative instability; and left wrist status post 
ganglion excision in the military, which had healed well, but 
with continuing pain and tenderness diagnosed as chronic 
synovitis plus some bothersome postoperative scarring.  

In the opinion of the examiner, the veteran suffered from "a 
symbolic loss of motion" representing a portion of the easy 
fatigue which occurred in his back and left wrist equivalent 
to a 10 percent decrease in the motion of the veteran's wrist 
and back.  As regards flare-ups, the examiner commented that 
the veteran tended to get worse 2 to 3 times per month, and 
that his symptoms returned to their usual level over a short 
period of time.  According to the examiner, a "symbolic loss 
of motion" representative of the veteran's occasional flare-
ups attributable to the wrist and back would be a 10 percent 
decrease in the range of motion of these areas.  The examiner 
further commented that, prior to his examination of the 
veteran, he had reviewed the veteran's entire claims folder.  

In late March 1998, a VA neurologic examination was 
undertaken.  At the time of examination, the veteran 
complained of headaches which had their inception in service 
when the veteran was "jumping out of airplanes."  This was 
followed by a concussion, the result of the veteran having 
been struck by a cabinet, which "knocked him out," and gave 
him black eyes.  The veteran stated that, since the time of 
the aforementioned incident, he had experienced severe 
headaches at least 2 to 3 times a month, which had persisted 
to the present.  These headaches were generalized and 
throbbing, and associated with "4 to 5 hours of prostration" 
unless the veteran could get to sleep, which tended to 
shorten the duration of his symptoms.  The veteran complained 
of "associated dizziness and odd feelings" and stated that 
stress tended to bring on his headaches, which occurred 
"mostly spontaneously."  

On physical examination, tests of straight leg raising were 
full with the veteran tested "sitting and distracted."  
Visual fields were full, as were extraocular movements.  The 
veteran's pupils were equal and round, and reactive to both 
light and accommodation.  There was no evidence of any facial 
weakness, and optokinetic nystagmus was normal.  Motor 
strength was normal in both upper and lower extremities, with 
no evidence of atrophy or fasciculation.  The veteran was 
able to walk on his heels and toes without difficulty.  
Pinprick sensation was intact in both upper and lower 
extremities, and tests of temperature and light touch were 
unrevealing.  Double simultaneous stimulation was intact, and 
stereognosis was normal in the veteran's hands.  Degenerative 
reflexes were not seen, and deep tendon reflexes were both 
physiological and symmetrical.  The clinical impression was 
of chronic common migraine headaches from cervical strain; 
and chronic low back pain.  

In early September 1998, a VA fee-basis osteopathic 
examination was undertaken.  At the time of examination, the 
veteran provided a "pain map" indicating aching across the 
lumbosacral junction from left to right, as well as aching in 
the cervical/thoracic junction accompanied by stabbing pains 
in both sacroiliac joints, pins and needles sensations in the 
region of the sacrum, and a burning sensation in the region 
of the coccyx bilaterally.  The veteran described his pain as 
being primarily in the low back ranging to the buttocks, and 
periodically into the legs, with components at various times 
of sharp, dull, aching, stinging, tingling, burning, and 
shooting sensations.  

On physical examination, the veteran arose somewhat slowly 
and carefully, but ambulated with a relatively balanced gait.  
Tests of standing and seated flexion were negative, 
accompanied by pain in the lower back and sacroiliac joint 
area.  The clinical impression was of degenerative disc 
disease, "lumbars," by history, with MRI and CT scans 
currently not available.  

Analysis

As to the issue of service connection for a chronic neck 
disorder, the threshold question which must be resolved is 
whether the veteran's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App.  609, 
611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during the period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

In a May 1996 examination report, the veteran was stated to 
have a chronic cervical strain "from an injury in 1992."  
This conclusion by a physician is sufficient to make the 
veteran's claim plausible, particularly in light of relevant 
symptoms related since service.

Turning to those issues involving increased evaluations for 
the veteran's service-connected low back, left wrist, and 
headache disability, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In the present case, on VA orthopedic examination in April 
1996, the veteran was able to flex forward and reach to his 
lower tibia.  Back motion allowed flexion to 95 degrees, with 
extension to 35 degrees, rotation to 40/40 degrees, and 
lateral bending to 35/35 degrees.  While, during the course 
of these movements, the veteran experienced some pain, as 
well as tenderness at the level of the fourth lumbar 
vertebra, the alignment of his spine was within normal 
limits, and straight leg raising was easily tolerated to 80 
degrees.  

The Board observes that, while on private orthopedic 
examination in early March 1998, range of motion measurements 
were, once again, relatively good, there was tenderness to 
palpation, as well as spasms bilaterally in the veteran's 
lower lumbar paraspinal musculature.  Subsequent VA 
orthopedic examination in mid-March 1998 once again noted the 
presence of pain to percussion of the flexed spine, as well 
as moderate pain on spinal movement.  

The Board observes that the veteran's service-connected back 
disorder is rated on the basis of limitation of motion of the 
lumbar segment of the veteran's spine.  See 38 C.F.R. Part 4, 
Code 5292 (1998).  Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).  This is to say that, 
even absent definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(1998).   While there is some measure of uncertainty in this 
record, it is difficult to conclude that pain and associated 
discomfort does not probably approach moderate loss of 
mobility.  

In reaching this determination, the Board is cognizant of the 
fact that, in January 1995, the veteran suffered an injury to 
his lower back which was clearly not service related.  
Nonetheless, when it is not possible to separate the effects 
of one condition from another, VA regulations [see 38 C.F.R. 
§ 3.102 (1998)] which require that reasonable doubt on any 
issue be resolved in the claimant's favor clearly dictate 
that such signs and symptoms be attributed to the 
service-connected condition.  61 Fed. Reg. 52698 (1996).  
Accordingly, all doubt regarding this particular issue has 
been resolved in the veteran's favor.  

Turning to the issue of an increased evaluation for the 
veteran's service-connected residuals of a ganglion cyst of 
the left wrist, the Board notes that, on VA Persian Gulf 
examination in October 1994, the veteran's left wrist was 
within normal limits with the exception of some decreased 
flexion.  On subsequent VA orthopedic examination in April 
1996, range of motion of the veteran's left wrist showed 
flexion of 80/40 degrees, extension of 75/75 degrees, radial 
deviation of 20/20 degrees, ulnar deviation of 45/45 degrees, 
pronation of 90/90 degrees, and supination of 90/90 degrees.  
On subsequent VA orthopedic examination in March 1998, range 
of motion measurements were, once again, quite good, showing 
flexion of 80/45 degrees, extension of 70/60 degrees, radial 
deviation of 20/20 degrees, ulnar deviation of 45/45 degrees, 
pronation of 90/90 degrees, and supination of 90/90 degrees.  
While at the time of examination, there was present some 
generalized tenderness of the veteran's left wrist, his 
surgical scar was well healed, and there was no evidence of 
any recurring mass.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates a limitation of dorsiflexion of either 
wrist to less than 15 degrees, or a limitation of palmar 
flexion to in line with the forearm.  38 C.F.R. Part 4, 
Code 5215 (1998).  In order to warrant an increased 
evaluation, there would, of necessity, need to be 
demonstrated the presence of ankylosis, either favorable or 
unfavorable, a situation which clearly does not exist.  
38 C.F.R. Part 4, Code 5214 (1998).  Under such 
circumstances, the Board is of the opinion that the 
10 percent evaluation currently in effect for the veteran's 
service-connected left wrist disability is appropriate, and 
that an increased rating is not warranted.  

Finally, turning to the issue of an increased evaluation for 
headaches as the residual of concussion, the Board notes 
that, while in service, the veteran suffered a blow to his 
head, resulting in a diagnosis of post concussion syndrome, 
characterized by headaches.  While since the time of the 
veteran's discharge, he has complained of recurrent 
headaches, the clear weight of the evidence is to the effect 
that such headaches had their origin in service, at the time 
of the veteran's head trauma.  The Board acknowledges that, 
on recent VA neurologic examination in March 1998, the 
veteran received a diagnosis of chronic migraine headaches 
from cervical strain.  However, as noted above, service 
connection is not currently in effect for any disorder of the 
veteran's cervical spine.  Moreover, pursuant to applicable 
law and regulation, purely subjective complaints (such as 
headaches, etc.) recognized as symptomatic of brain trauma 
are to be evaluated as 10 percent disabling, and no more, 
under 38 C.F.R. Part 4, Code 9304 (1998).  This is the case 
even given the veteran's recent description of his headaches 
as "generalized" and "throbbing," and characterized by "4 to 
5 hours of prostration."  Based on such evidence, the Board 
is of the opinion that the 10 percent evaluation currently in 
effect for the veteran's service-connected headaches as the 
residual of concussion is appropriate until it is shown that 
headaches are attributable to another service-connected 
disorder.    


ORDER

The claim of service connection for a disorder of the 
cervical spine is well grounded, and to this extent the 
appeal as to this issue is granted. 

An evaluation of 20 percent for the veteran's 
service-connected chronic low back muscular strain with 
arthritis is granted, subject to those regulations governing 
the award of monetary benefits.  

An increased evaluation for the postoperative residuals of a 
ganglion cyst with synovitis of the left wrist is denied.  

An increased evaluation for service-connected headaches as 
the residual of concussion is denied.  


REMAND

In view of the determination that the claim of service 
connection for a cervical spine disorder is well grounded, 
additional development of the record is in order.   To ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should arrange for the veteran to be 
examined by an appropriate medical specialist 
in order to determine whether the veteran has a 
chronic cervical spine disorder and, if so, its 
relationship to service or any incident 
thereof.  It is essential that the examiner be 
requested to review the claims folder before 
the examination is performed. The RO should 
carefully review the examination report to 
ensure that it is in full compliance with this 
remand, including all of the requested findings 
and opinions.  If not, the report should be 
returned to the examiner for corrective action.

2. Thereafter, the claim of service connection for 
a cervical spine disorder should be 
readjudicated.


The case should then be returned to the Board for appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 17 -

- 2 -


